Citation Nr: 1737836	
Decision Date: 09/08/17    Archive Date: 09/19/17

DOCKET NO.  14-32 359	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for bilateral pes planus.

2.  Entitlement to service connection for a psychiatric disorder, to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The Veteran served on active duty from November 1985 to October 1988. 
This case comes before the Board of Veterans' Appeals (Board) on appeal from Department of Veterans Affairs (VA) Regional Office (RO) rating action.  In particular, August 2012 and December 2012 rating decisions by the VA RO in Roanoke, Virginia denied a claim for service connection for bilateral pes planus, for  which an appeal was perfected with the submission of a timely substantive appeal following a July 2014 Statement of the Case addressing this matter. 

Following an August 2016 rating decision that denied a claim for service connection for PTSD, and a May 2017 Statement of the Case addressing the matter of entitlement to service connection for a psychiatric disorder to include PTSD, the Veteran perfected an appeal with respect to service connection for a psychiatric disability.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

After originally expressing a desire for hearing before a Veterans Law Judge (VLJ) at the Board in Washington DC in his August 2014 substantive appeal with respect to the claim for service connection for bilateral pes planus, the Veteran indicated in March 2016 that he instead desired a video conference hearing before a VLJ with respect to this matter.  He also expressed a desire for a video conference hearing before a VLJ to address his claim for service connection for a psychiatric disability in his February 2017 substantive appeal with respect to this issue.  Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Schedule the Veteran for a video conference hearing at the RO.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
V. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




